DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.

Response to Arguments
Applicant’s arguments of 11/17/2021 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Ohgaru reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of 
Claims 1, 2, 4-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohgaru et al., US 2007/0258141 (newly-cited in the present Office Action), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Ohgaru, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Ohgaru in view of Bird et al., US 3,046,839 (patented July 31, 1962, and previously-cited).
Regarding Claim 1, Ohgaru discloses:  A polarizing plate:
which is a stretched film (polarizer produced by a process including a step of swelling before a step of stretching of a polyvinyl alcohol [PVA] film; paragraphs [0004], [0017], [0019], [0047]-[0050] and FIGS. 1, 2 of Ohgaru);
comprising a dye exhibiting absorption in an infrared range and which is dichroic in an infrared range (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; paragraphs [0040]-[0043] of Ohgaru);
wherein the dye is selected from the group consisting of an azo compound selected from the group consisting of C.I. Acid Black 2, C.I. Direct Black 19, and a complex formed therefrom with a metal, an anthraquinone compound represented by the General Formula 13, and a cyanine compound represented by the General Formula 3 or 4 (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; paragraphs [0040]-[0043] of Ohgaru):

    PNG
    media_image1.png
    154
    378
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    124
    373
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    144
    410
    media_image3.png
    Greyscale


A polarizing plate functions to separate light into its orthogonal polarization components, i.e., light having a particular polarization direction [polarization axis] is allowed to pass through, while light having an orthogonal polarization direction [absorption axis] is absorbed (or reflected).  In an absorption type polarizing plate, the dichroic ratio is the ratio of absorption of light polarizing along the absorption axis to absorption of light polarizing along the polarization axis [aka pass through / transmission axis] (see, e.g., column 34, lines 10-28 and TABLE 3 of U.S. Patent No. 10,280,181 to Katoh et al., and see also page 5, lines 1-4 of Applicant’s originally-filed specification, explaining that dichroic ratio represents “anisotropy of absorption”).  In other words, the dichroic ratio is a measure of how well the polarizing plate separates the light and allows only the polarization axis light to pass through.  A functional polarizing plate will always have a dichroic ratio of greater than 1 because the absorption of light that is polarized along the absorption axis will be greater than the absorption of light that is polarized along the “pass through” axis [polarization axis].
Furthermore, in order to be useful, a polarizing plate must have a dichroic ratio significantly greater than 1, because most (ideally, all) of the absorption axis light should be absorbed (blocked), and very little (ideally, none) of the polarization / transmission axis light 
In the present case, because Ohgaru discloses a functional polarizing plate, Ohgaru necessarily discloses a polarizing plate having a dichroic ratio of greater than 1 (see, e.g., Abstract and paragraphs [0001], [0031] of Ohgaru).  Furthermore, Ohgaru discloses the importance of a polarizing plate having a high polarizing performance, that is, the ability to effectively transmit one orientation of polarization of light while blocking an orthogonal orientation of polarized light, and thereby avoiding “light leakage” (see, e.g., paragraph [0287] of Ohgaru).  Because Ohgaru discloses a polarizing plate having a high polarizing performance, Ohgaru is understood to disclose a polarizing plate having a dichroic ratio significantly greater than 1 (see paragraph [0287] of Ohgaru).
Nonetheless, Ohgaru does not appear to explicitly disclose a specific numerical amount of the dichroic ratio, such that:  the polarizing plate has a dichroic ratio of five or more.
However, where a patent applicant claims a composition [or product/apparatus] in terms of a function, property, or characteristic, and the composition [or product/apparatus] of the prior art is the same as that of the claim, but the function [or property or characteristic] is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 35 U.S.C. 103, expressed as a 102/103 rejection.  See MPEP § 2112, Section III, citing In re Best, 562 F.2d 1252, 1255 n.4; 195 USPQ 430, 433 n.4 (CCPA 1977).
In the present case, the claimed “dichroic ratio of five or more” is a claimed characteristic of the claimed product/apparatus [polarizing plate].  The product/apparatus of the prior art [Ohgaru] is the same as that of the claim, i.e., Ohgaru discloses a stretched film comprising a dye exhibiting absorption in an infrared range and which is dichroic in an infrared range and is one of the specified azo compounds “C.I. Direct Black 19” (see citations to Ohgaru above).
Therefore, it is believed that the polarizing plate of Ohgaru possesses the claimed dichroic ratio, for at least the reason that the polarizing plate of Ohgaru possesses all of the 
Furthermore, as explained above, Ohgaru discloses the high polarizing performance of the polarizing plate because the importance of a polarizing plate having a high polarizing performance, that is, the ability to effectively transmit one orientation of polarization of light while blocking an orthogonal orientation of polarized light, and thereby avoiding “light leakage” (see, e.g., paragraph [0287] of Ohgaru).  And thus, based on the high polarizing performance of Ohgaru, it appears that the polarizing plate of Ohgaru satisfies the claimed dichroic ratio of five or more.
However, assuming arguendo that the polarizing plate of Ohgaru does not possess the claimed dichroic ratio, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Ohgaru discloses a functional infrared polarizing plate having a high polarizing performance, i.e., a polarizing plate which is effective at blocking light having a particular polarization direction, and permitting light to pass through having a polarization direction orthogonal to the first polarization direction, wherein such blocking is accomplished by absorption using a specified azo dye “C.I. Direct Black 19” (see, e.g., paragraphs [0004], [0017], [0019], [0040]-[0043], [0047]-[0050] and FIGS. 1, 2 of Ohgaru).  As explained above, the very purpose of a polarizing plate is to have a high dichroic ratio, i.e., to provide a high degree of separation of light according to polarization direction, wherein the dichroic ratio is a measure of how well the polarizing plate accomplishes this separation of light (see, e.g., column 1, lines 18-24 and column 34, lines 10-28 and TABLE 3 of U.S. Patent No. 10,280,181 to Katoh et al., cited above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a minimum dichroic ratio, such as five or more, for the polarizing plate of Ohgaru, in accordance with discovering the optimum or workable ranges for a useful infrared polarizing plate that accomplishes a polarization-based separation of light to a satisfactory degree, e.g., for effective use in a display device.
Furthermore, Bird is related to Ohgaru with respect to infrared light polarizing materials, and Bird teaches:  wherein the polarizing plate has a dichroic ratio of five or more (polarizers employed in the near infrared may have high density ratios [dichroic ratios], such as 15 at 1.2 microns [1200 nm] and 40 at 2.0 microns [2000 nm]; column 1, lines 1-32 of Bird).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a minimum dichroic ratio such as five or more for the polarizing plate of Ohgaru, because such dichroic ratios were in fact known for polarizing plates as early as the year 1959, as evidenced by column 1, lines 1-32 of Bird.

Regarding Claim 2, Ohgaru or Ohgaru-Bird discloses:  wherein the dye exhibits a maximum absorption at a wavelength of 700 to 1,500 nm (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; paragraphs [0040]-[0043] of Ohgaru).

Regarding Claim 4, Ohgaru or Ohgaru-Bird discloses:  wherein the dye is a water-soluble dye (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; paragraphs [0040]-[0043] of Ohgaru).

Regarding Claim 5, Ohgaru or Ohgaru-Bird discloses:  wherein the film comprises a hydrophilic polymer as a base material (polarizer produced by a process including a step of swelling before a step of stretching of a polyvinyl alcohol [PVA] film; paragraphs [0004], [0017], [0019], [0047]-[0050] and FIGS. 1, 2 of Ohgaru).

Regarding Claim 6, Ohgaru or Ohgaru-Bird discloses:  wherein the hydrophilic polymer is a polyvinyl alcohol resin (polarizer produced by a process including a step of swelling before a step of stretching of a polyvinyl alcohol [PVA] film; paragraphs [0004], [0017], [0019], [0047]-[0050] and FIGS. 1, 2 of Ohgaru).

Regarding Claim 7, Ohgaru or Ohgaru-Bird discloses:  further comprising a transparent protective layer on one or both sides (transparent protective film on at least one side of the polarizer; paragraphs [0018], [0030] of Ohgaru).

Regarding Claim 8, Ohgaru or Ohgaru-Bird discloses:  A liquid-crystal display device, a sensor, a lens, a switching device, an isolator, or a camera comprising the polarizing plate according to claim 1 (liquid crystal display [LCD] using the polarizing plate; paragraph [0001] of Ohgaru).

Regarding Claim 9, Ohgaru discloses:  A method:
of using a dye exhibiting absorption in an infrared range for a polarizing plate (a dichroic dye for staining the PVA film of the polarizer for a polarizing plate may include C.I. Direct Black 19; Abstract and paragraphs [0040]-[0043] of Ohgaru);
the method comprising incorporating the dye in a film (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; Abstract and paragraphs [0040]-[0043] of Ohgaru);
and stretching the film to develop dichroic properties 
wherein the dye is selected from the group consisting of an azo compound selected from the group consisting of C.I. Acid Black 2, C.I. Direct Black 19, and a complex formed therefrom with a metal, an anthraquinone compound represented by the General Formula 13, and a cyanine compound represented by the General Formula 3 or 4 (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; paragraphs [0040]-[0043] of Ohgaru):

    PNG
    media_image1.png
    154
    378
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    124
    373
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    144
    410
    media_image3.png
    Greyscale


A polarizing plate functions to separate light into its orthogonal polarization components, i.e., light having a particular polarization direction [polarization axis] is allowed to pass through, while light having an orthogonal polarization direction [absorption axis] is absorbed (or reflected).  In an absorption type polarizing plate, the dichroic ratio is the ratio of absorption of light polarizing along the absorption axis to absorption of light polarizing along the polarization 
Furthermore, in order to be useful, a polarizing plate must have a dichroic ratio significantly greater than 1, because most (ideally, all) of the absorption axis light should be absorbed (blocked), and very little (ideally, none) of the polarization / transmission axis light should be absorbed (blocked), and thus the dichroic ratio will be calculated using a relatively large numerator, and a relatively small denominator.
In the present case, because Ohgaru discloses a functional polarizing plate, Ohgaru necessarily discloses a polarizing plate having a dichroic ratio of greater than 1 (see, e.g., Abstract and paragraphs [0001], [0031] of Ohgaru).  Furthermore, Ohgaru discloses a polarizing plate having a high polarizing performance, that is, the ability to effectively transmit one orientation of polarization of light while blocking an orthogonal orientation of polarized light, and thereby avoiding “light leakage” (see, e.g., paragraph [0287] of Ohgaru).  Because Ohgaru discloses a polarizing plate having a high polarizing performance, Ohgaru is understood to disclose a polarizing plate having a dichroic ratio significantly greater than 1 (see paragraph [0287] of Ohgaru).
Nonetheless, Ohgaru does not appear to explicitly disclose a specific numerical amount of the dichroic ratio, such that:  the polarizing plate has a dichroic ratio of five or more.
However, where a patent applicant claims a composition [or process] in terms of a function, property, or characteristic, and the composition [or process] of the prior art is the same In re Best, 562 F.2d 1252, 1255 n.4; 195 USPQ 430, 433 n.4 (CCPA 1977).
In the present case, the claimed “dichroic ratio of five or more” is a claimed characteristic of the polarizing plate resulting from the claimed process [method of producing a polarizing plate].  However, the process of the prior art [Ohgaru] is the same as that of the claim, i.e., Ohgaru discloses a method of using a specific dye “C.I. Direct Black 19” exhibiting absorption in an infrared range for a polarizing plate, the method comprising incorporating the dye in a film and stretching the film to develop dichroic properties (see citations to Ohgaru above).
Therefore, it is believed that the polarizing plate of Ohgaru possesses the claimed dichroic ratio, for at least the reason that the polarizing plate of Ohgaru is manufactured by the same process [method] as the claimed invention.  Thus, Ohgaru anticipates the claimed invention under 35 U.S.C. 102(a)(1).
Furthermore, as explained above, Ohgaru discloses the high polarizing performance of the polarizing plate because the importance of a polarizing plate having a high polarizing performance, that is, the ability to effectively transmit one orientation of polarization of light while blocking an orthogonal orientation of polarized light, and thereby avoiding “light leakage” (see, e.g., paragraph [0287] of Ohgaru).  And thus, based on the high polarizing performance of Ohgaru, it appears that the polarizing plate of Ohgaru satisfies the claimed dichroic ratio of five or more.
However, assuming arguendo that the polarizing plate of Ohgaru does not possess the claimed dichroic ratio, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller
In the present case, the general conditions of the claim are disclosed in the prior art because Ohgaru discloses a functional infrared polarizing plate having a high polarizing performance, i.e., a polarizing plate which is effective at blocking light having a particular polarization direction, and permitting light to pass through having a polarization direction orthogonal to the first polarization direction, wherein such blocking is accomplished by absorption using a specified azo dye “C.I. Direct Black 19” (see, e.g., paragraphs [0004], [0017], [0019], [0040]-[0043], [0047]-[0050] and FIGS. 1, 2 of Ohgaru).  As explained above, the very purpose of a polarizing plate is to have a high dichroic ratio, i.e., to provide a high degree of separation of light according to polarization direction, wherein the dichroic ratio is a measure of how well the polarizing plate accomplishes this separation of light (see, e.g., column 1, lines 18-24 and column 34, lines 10-28 and TABLE 3 of U.S. Patent No. 10,280,181 to Katoh et al., cited above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a minimum dichroic ratio, such as five or more, for the polarizing plate produced by the method of Ohgaru, in accordance with discovering the optimum or workable ranges for a useable infrared polarizing plate that accomplishes a polarization-based separation of light to a satisfactory degree, e.g., for effective use in a display device.
Furthermore, Bird is related to Ohgaru with respect to infrared light polarizing materials, and Bird teaches:  the polarizing plate has a dichroic ratio of five or more (polarizers employed in the near infrared may have high density ratios [dichroic ratios], such as 15 at 1.2 microns [1200 nm] and 40 at 2.0 microns [2000 nm]; column 1, lines 1-32 of Bird).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a minimum dichroic ratio such as five or more for the polarizing plate produced by the method of Ohgaru, because such dichroic ratios 

Regarding Claim 10, Ohgaru or Ohgaru-Bird discloses:  wherein the dye exhibits a maximum absorption at a wavelength of 700 to 1,500 nm (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; paragraphs [0040]-[0043] of Ohgaru).

Regarding Claim 12, Ohgaru or Ohgaru-Bird discloses:  wherein the dye is a water-soluble dye (a dichroic dye for staining the PVA film of the polarizer may include C.I. Direct Black 19; paragraphs [0040]-[0043] of Ohgaru).

Regarding Claim 13, Ohgaru or Ohgaru-Bird discloses:  wherein the polarizing plate is for a liquid-crystal display device, a sensor, a lens, a switching device, an isolator, or a camera (liquid crystal display [LCD] using the polarizing plate; paragraph [0001] of Ohgaru).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872